Order, Supreme Court, New York County (Milton A. Tingling, J.), entered September 11, 2012, which denied plaintiffs’ motion to extend the notices of pendency, unanimously reversed, on the law, without costs, the motion granted, and the notices of pendency, filed on September 18, 2009, extended for a period of three years from the date of expiration of the notices.
Elaintiffs’ complaint asserts a cause of action for a constructive trust, and alleges that defendant Michael Sanford promised, in exchange for certain loans, that he would purchase two properties for the benefit of the subject hedge fund and provide plaintiffs with a mortgage on those properties, but has refused to transfer the properties to the hedge fund or to plaintiffs. This cause of action, as pleaded, was sufficient to support the issuance of the subject notices of pendency, since it seeks a judgment that “would affect the title to, or the possession, use or enjoyment of, real property” (CFLR 6501; Mazzei v Kyriacou, 98 AD3d 1088, 1090 [2d Dept 2012]).
Elaintiffs established good cause for extending the notices of pendency (see CFLR 6513). The evidence shows that the delay in ruling on defendants’ motion to dismiss resulted in a stay of discovery and significantly delayed the adjudication of the action (see L&L Painting Co. v Columbia Sussex Corp., 225 AD2d 670, 670-671 [2d Dept 1996]). Concur — Mazzarelli, J.P., Andrias, Freedman and Gische, JJ.